Citation Nr: 0631894	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  96-45 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1972 to 
August 1980 with subsequent active duty for training 
(ACDUTRA) in the Naval Reserves in August 1981, August 1982, 
August 1983, August 1984 and December 1984.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a June 2001 decision, the Board denied the veteran's 
claim to reopen his service connection claim for paranoid 
schizophrenia.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In a March 2004 Order, 
the Court vacated the Board's June 2001 decision and 
remanded the case to the Board for further compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  
Subsequently, VA appealed the Court Order to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  On December 10, 2004, the Federal Circuit 
dismissed the appeal and issued a mandate.  On March 11, 
2005, the Court then issued a mandate, and the Board 
remanded the case for VCAA compliance in August 2005. 

The Board notes that in July 1998, the veteran requested a 
Board videoconference hearing.  The hearing was scheduled 
for May 16, 2001, but by written correspondence received 
from his representative on May 8, 2001, the veteran canceled 
his request for a hearing.


FINDINGS OF FACT

1.  Service connection for paranoid schizophrenia was denied 
by an August 1988 rating decision; a notice of disagreement 
was not received to initiate an appeal from that 
determination.

2.  Evidence that bears directly and substantially upon the 
issue of entitlement to service connection for paranoid 
schizophrenia, is not cumulative or redundant, and is so 
significant that it must be considered in order to fully 
decide the merits of the claim has been received since the 
August 1988 rating decision.

3.  Paranoid Schizophrenia was not manifested during the 
veteran's active duty service or ACDUTRA nor is the 
veteran's paranoid schizophrenia otherwise related to such 
service. 


CONCLUSIONS OF LAW

1.  The August 1988 rating decision, which denied 
entitlement to service connection for paranoid 
schizophrenia, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
August 1988 rating decision denying service connection for 
paranoid schizophrenia; and thus, the claim for that benefit 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  Paranoid schizophrenia was not incurred in or aggravated 
by the veteran's active duty service or ACDUTRA, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107 and 5126 (West 2002); see also 38 
C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2005).  Under the 
VCAA, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R 
§§ 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet.App. 
183, 187 (2002).

The record shows that in August and November 2005 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the August 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Thus, the Board 
finds that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board  concludes that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The March 2004 Court 
Order and August 2005 Board remanded noted that the veteran 
had not received sufficient VCAA notice.  Thus, the issue 
was remanded to the RO for VCAA compliance.  The RO then 
took appropriate action to correct the defect by sending 
VCAA notices to the veteran for his paranoid schizophrenia.  
Thus, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless.  
Although the notices provided to the veteran in August and 
November 2005 were not given prior to the first AOJ 
adjudication of the claim, the notices were provided prior 
to the veteran's claim being returned to the Board for 
appellate review.  The contents of the notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
      
In the present appeal, the appellant was provided with 
notice of what type of information and evidence was needed 
to substantiate the claim for service connection, but there 
has been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below 
that a preponderance of the evidence is against the 
appellant's claim for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet.App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet.App. 473 (2006). 
 
In other words, VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information 
that is necessary to establish his entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
this case, the August 2005 and November 2005 VCAA letters 
informed the claimant of what evidence was necessary to 
establish entitlement to service connection for paranoid 
schizophrenia as well as what constitutes new and material 
evidence.  Further, in light of the Board's decision to 
reopen the veteran's claim below, there is no prejudice to 
the appellant in proceeding with the issuance of a final 
decision. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, reserve medical records, private 
medical records, Social Security Administration records, 
including Texas Rehabilitation Commission records, and VA 
treatment records.  As in this case, where there is no 
showing of an injury in service or a link between the 
veteran's current disability and his active service, a VA 
medical examination is not necessary.  The record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.  In 
a December 2005 statement, the veteran indicated that he had 
no further evidence to submit.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

II.  New and Material Evidence to Reopen Claim

A claim of service connection for paranoid schizophrenia was 
denied by the RO in an August 1988 rating decision because 
there was no evidence of a diagnosis while in service or 
within the presumptive period.  The veteran was notified of 
this decision, but did not submit a timely notice of 
disagreement to initiate an appeal.  Under the 
circumstances, the Board finds that the August 1988 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108.  New and material evidence is 
defined by regulation. See 38 C.F.R. § 3.156.  The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) were 
amended.  See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  
However, the amended version is only applicable to claims 
filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case as the 
veteran's current attempt to reopen the claim of entitlement 
to service connection for paranoid schizophrenia was 
received in June 1996.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a);  see also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The August 1996 rating decision denied the veteran's claim 
for paranoid schizophrenia because he had not submitted new 
and material evidence.  However, in an April 2006 
supplemental statement of the case, the RO did a de novo 
review of the veteran's claim file, considered all of the 
evidence and appeared to deny the claim on the merits.  
Nevertheless, the Board is not bound by the RO's 
determination and must conclude whether new and material 
evidence has been received to reopen the case.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The evidence of record at the time of the August 1988 rating 
decision included photocopies of some of the veteran's 
reserve medical records and a hospital discharge summary 
from Green Oaks psychiatric hospital for October to November 
1986.

The evidence added to the record subsequent to the August 
1988 rating decision consists of the following:  active duty 
service medical records, complete original reserve records, 
additional records from Green Oaks; test reports dated April 
1986 and October 1986 done at Humana Hospital Medical City 
Dallas; treatment records dated September 1987 to October 
1987 from Baylor University Medical Center; an April 1996 VA 
mental disorder examination for nonservice-connected 
pension; VA treatment records from June 1990 to February 
2001; and Social Security Administration records received in 
March 1999, including duplicate records from Green Oaks and 
Baylor as well as a January 1993 Texas Rehabilitation 
Commission examination.  

The Board notes that the majority of the new evidence only 
shows that the veteran started suffering from paranoid 
schizophrenia in 1986 and continued to suffer from paranoid 
schizophrenia, but this evidence does not establish any sort 
of nexus to service.  However, significantly, the veteran's 
active duty service medical records had not been considered 
at the time of the August 1988 rating decision.  This 
evidence is new as it was not of record at the time of the 
prior final rating decision and it is material because it 
shows whether or not the veteran had any mental disorder 
while in active service.  

The Board finds that this evidence bears directly and 
substantially upon the claim for service connection for 
paranoid schizophrenia; is neither cumulative nor redundant; 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
Accordingly, the claim of entitlement to service connection 
for paranoid schizophrenia is reopened.  38 U.S.C.A. § 5108.

III.  Service Connection

The veteran is claiming entitlement to service connection 
for paranoid schizophrenia.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any 
period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).  According to the Service Department, the veteran 
had ACDUTRA for two-week periods in August 1981, 1982, 1983, 
1984 and December 1984 with no subsequent ACDUTRA.  

The veteran's active duty service medical records are silent 
with respect to any clinical findings of a psychological 
disorder.  Significantly, a June 1980 service examination 
prior to discharge evaluated the veteran as clinically 
psychiatrically normal.  Medical examinations dated October 
1982, May 1984, and August 1985 were conducted pursuant the 
veteran's reenlistment in the U.S. Naval Reserves.  Again, 
the medical examinations were negative for clinical findings 
of any psychological disorders.  In his contemporaneous 
medical history reports, the veteran expressly denied having 
depression, excessive worry, or nervous trouble of any sort. 

The first post service medical evidence of any psychiatric 
disorder is a hospital discharge summary from Green Oaks 
Psychiatric Hospital describing the veteran's 
hospitalization in October and November 1986.  The summary 
showed that the attending physician, Dr. J.H., reported that 
the veteran had no prior psychiatric history.  It was 
further noted that the veteran's spouse first noticed a 
change in his behavior in April 1986.  There is a notation 
that the veteran was treated in April of that year at a 
hospital emergency room with Xanax.  The diagnosis on 
discharge was atypical psychosis, probable paranoid 
schizophrenia.  Further, an April 1986 CT scan of the head 
from Humana was unremarkable and an October 1986 MRI of the 
head and waking electroencephalogram were normal. 

The veteran's reserve service records include letters 
submitted by Dr. J.H.  The first such letter, dated October 
1986, reflected that the veteran was seen in April 1986, at 
which time he was evaluated as totally disabled because of a 
psychiatric impairment.  In a December 1986 letter, Dr. J.H. 
reported that he had treated the veteran when he was 
hospitalized for a psychiatric disorder from October to 
November 1986 and opined that the stress of the Navel 
Reserves would likely overwhelm the veteran.  Reserve 
records dated October 1986 to December 1986 showed that the 
veteran was placed on medical hold pending evaluation due to 
hospitalization.  However, he was removed from medical hold 
in May 1987 based on an April 1987 letter from a different 
private physician, Dr. M. L. that indicated that she had 
been treating the veteran since January 1987 and the veteran 
was ready to return to full duty.  

However, a June 1987 letter from the veteran's commanding 
officer to the medical department stated that during drill 
weekend, the veteran was demonstrating quite inappropriate 
behavior.  A July 1987 medical report indicated that the 
veteran was evaluated for mental status with regard to his 
suitability for retention in service.  It was noted that "in 
the last year and a half there has been marked deterioration 
in [the veteran's] day-to-day functioning." The service 
physician wrote that "it appears as though [the veteran] has 
had a paranoid schizophrenic break, or should be considered 
psychotic paranoid schizophrenic type."  The report further 
stated that a diagnosis of paranoid schizophrenia is totally 
incompatible with retention in the reserves.  It was 
recommended that if possible, it should be seriously 
considered that the veteran be kept in a holding status for 
a year while he finished college and resumed treatment with 
Dr. M.L.   In a July 1987 letter, Dr. M.L. stated that the 
veteran appeared grandiose, paranoid, inappropriate, and 
hypo-manic; and opined that he was not capable of serving in 
the U.S. Naval Reserves.  A record of discharge indicates 
that the veteran was honorably discharged from the reserves 
in August 1988.  

The record also contains treatment records for Dr. M.L. from 
Baylor University Medical Center from September 1987 to 
October 1987.  These records showed that in his history, the 
veteran attributed his problems to service and school.  
However, the doctor noted that the veteran had no 
psychiatric care prior to the present illness.  
Nevertheless, she did not provide an opinion as to etiology 
of the veteran's mental disorder.  

An April 1996 VA mental disorders examination, which was 
done in connection with a nonservice-connected pension 
claim, indicated that the veteran denied any psychiatric 
hospitalization or treatment during active duty.  The 
diagnosis was chronic schizophrenic reaction, paranoid type, 
and somewhat atypical.  The examiner did not express a 
specific opinion regarding the etiology or date of onset of 
the veteran's mental disorder, but based on the history as 
reported by the veteran, noted that "[h]is first psychiatric 
contact would have been sometime in the mid 1980's."

Records of disability determinations by the Social Security 
Administration (SSA) and the Texas Rehabilitation Commission 
were obtained, and show that mental status evaluations were 
conducted pursuant to the veteran's June 1991 claim for 
disability benefits from those agencies.  On psychiatric 
examination in January 1992, the veteran reported that "his 
first psychiatric care was in March 1986 at which time he 
was fired."  The physician diagnosed paranoid schizophrenia, 
acute phase.  An SSA disability determination dated in March 
1992 reflects that agency's determination that the veteran 
was disabled due to his mental illness, and that the 
disability began in July 1991.

VA outpatient records, dated from June 1990 to January 2001, 
have also been reviewed.  The records document treatment for 
a variety of disorders, but primarily reflect the veteran's 
continuing treatment for paranoid schizophrenia.  The 
records are essentially negative for specific etiological 
findings or opinions regarding his mental disorder.  
However, an outpatient record dated October 1991 showed a 
diagnosis of chronic schizophrenia, with an opinion that 
"the onset of this disorder was clearly post service (by 6 
yr)."  Another treatment record dated August 1984 showed 
that the veteran stated that he was in the Navy for eight 
years and was never diagnosed with mental illness, but when 
he got out, his marital difficulties and his difficulty in 
college resulted in his hospitalization for mental illness. 

Finally, the Board acknowledges that veteran's statements 
that relate his paranoid schizophrenia to his service.  
However, although the veteran is competent to report the 
facts regarding his disability, as a lay person he is not 
qualified to offer a medical diagnosis or medical etiology.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Therefore, based on the medical evidence of record, the 
Board must conclude that service connection for paranoid 
schizophrenia is not warranted.  The veteran's service 
medical records are silent with respect to any diagnosis of 
mental disorders while on active duty.  The medical evidence 
of record documents the earliest onset of the veteran's 
paranoid schizophrenia as April 1986, which is six years 
after his active service so the service incurrence of the 
veteran's paranoid schizophrenia cannot be presumed.  In 
various treatment records and examinations, the veteran has 
stated that the onset was 1986 and that his mental illness 
was caused by marital difficulties and school.  Further, 
there is no evidence of any psychological disorder 
manifesting during or being aggravated by ACDUTRA.  In fact, 
according to the Service Department, the veteran did not 
have any ACDUTRA after December 1984, a year and half prior 
to the onset of his paranoid schizophrenia.  

Moreover, there is no medical evidence of record 
establishing a link between the veteran's paranoid 
schizophrenia and his service.  The Board recognizes that 
the veteran's reserve records showed that he was behaving 
inappropriately while on drill weekend in June 1987 and was 
thus, evaluated for fitness in the reserves.  However, 
again, private records indicate that the onset of the 
veteran's mental disorder was prior to this incident in 1986 
and there is no medical evidence of record that any 
subsequent reserve duties aggravated the veteran's paranoid 
schizophrenia.  Thus, a preponderance of the evidence is 
against the veteran's claim for paranoid schizophrenia.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).




ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for paranoid 
schizophrenia, but entitlement to service connection is not 
warranted under a merits analysis.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


